internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-103032-00 date date legend parent distributing controlled controlled sub sub sub sub sub sub sub newco newco llc llc business a business b business c business d business e business f business g type a investments type b investments state x plr-103032-00 agency date date trustee trustee type securities type securities dear this is in response to your authorized representative’s letter dated date requesting rulings under sec_351 and sec_355 of the internal_revenue_code the code with respect to a proposed series of transactions additional information was received in letters dated april may and date the material information submitted is summarized below parent is a state x corporation parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis parent owns all of the outstanding common_stock of distributing a state x corporation engaged in business a business b and business c parent also owns all of the outstanding common_stock of sub a state x corporation that is engaged indirectly through subsidiaries in a number of related businesses including business d business e business f and business g sub and its subsidiaries will collectively be referred to as the sub group controlled and controlled are both state x corporations and wholly owned subsidiaries of distributing controlled and controlled were both formed for the purpose of the transactions described below sub owns directly all of the stock of sub sub and sub sub is engaged in business e and business f sub is engaged in business g sub is a holding_company sub owns all of the stock of sub and sub sub holds type a investments and type b investments sub owns all the stock of sub financial information has been received indicating that business a business b and business c have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years business a business b and business c are currently highly regulated by various government agencies including agency business d and the other businesses plr-103032-00 conducted within the sub group are not so regulated on date agency ordered distributing to separate business a and business b on the one hand from business c on the other the order the order in effect requires that the separation of the businesses be completed by date business c will continue to be regulated by agency business a and b will not be regulated by agency although aspects of business b in particular will continue to be highly regulated by various governmental agencies a distribution sec_1 and and contribution sec_1 and in order to comply with the order to allow distributing to continue to conduct business c free from the management and systemic problems that would be likely to arise from the continued conduct of regulated and non-regulated business within distributing or within distributing and subsidiaries of distributing to allow the sub group to conduct business a along with the related non-regulated businesses now conducted within the sub group to allow business b with its unique regulatory and risk profile to be conducted separately from the businesses conducted by the sub group and to allow distributing to maintain a capital structure and credit profile consistent with its current bond ratings parent proposes the following series of transactions distributing will transfer the assets of business a to controlled in exchange for i all of the outstanding_stock of controlled ii controlled notes and iii the assumption by controlled of certain liabilities related to business a distributing will distribute all of the controlled stock to parent distribution the controlled notes will be delivered to trustee the trustee for distributing’s type securities and payments on the notes will be used exclusively to make corresponding payments of interest on and principal of distributing’s type and type securities the controlled notes will have a final maturity not exceeding one year parent has represented that the controlled notes will be fully paid within one year of issuance and that as each payment on any of the controlled notes is made corresponding payments will be made to the holders of the type and type securities immediately after distribution parent will contribute all of the controlled stock to sub in constructive exchange for sub stock contribution distributing will transfer the assets of business b to controlled in exchange for all the stock of controlled and the assumption by controlled of certain liabilities related to the business b distributing will distribute all of the controlled stock to parent distribution immediately after distribution parent will contribute all the controlled stock to llc a state x limited_liability_company that is wholly owned by parent and that will elect to be disregarded as a separate_entity pursuant to reg sec_301_7701-3 plr-103032-00 contribution parent intends to convert llc to a corporation within twelve months after contribution following the transactions described above distributing will continue to conduct business c controlled which will be wholly owned directly or indirectly by sub will conduct business a and controlled which will be owned by llc will conduct business b b contribution sec_3 and and distribution sec_3 and in addition to contribution sec_1 and and distribution sec_1 and as described above in order to consolidate all of the members of the parent consolidated_group engaged in business d within the sub group parent proposes the following series of transactions a sub will contribute the assets of its business e to a newly-formed corporation newco in exchange for all of the stock of newco and a note from newco sub will retain the assets of business f which will become a part of business d b sub will then distribute the stock of newco to sub and retain the newco note distribution a sub will contribute its type a investments to llc a single- member limited_liability_company that will elect to be disregarded as a separate_entity pursuant to reg sec_301_7701-3 sub will retain its type b investments which will become a part of business d b sub will then distribute its membership interest in llc to sub distribution sub will distribute the stock of sub to sub distribution immediately after step sec_5 and sub will contribute all of the stock of controlled sub and sub to sub in constructive exchange for sub stock contribution immediately after step sub will contribute all of the stock of controlled sub sub sub and sub to newco in constructive exchange for newco stock contribution parent has made the following representations with respect to distribution a the indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities plr-103032-00 b no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such operation there have been no substantial operational changes since the date of the last financial statements submitted d the financial information submitted on behalf of distributing and business a is representative of the corporation’s present operation and with regard to such corporation and business a there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing and controlled will each continue the active_conduct of a business independently and with its separate employees f distribution is being carried out for the following corporate business purposes among others compliance with the order rational managerial risk reward incentives reduction of regulatory concerns regarding cross-subsidization managerial focus on the unique risks and challenges of business a facilities distribution is motivated in whole or substantial part by one or more of these corporate business purposes g except for parent’s plan to contribute the controlled stock to sub pursuant to contribution immediately after distribution there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution h there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 i after distribution sec_1 and the gross assets of business c will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of distributing such business will not be de_minimis compared with the other assets or activities of distributing and its subsidiaries j the gross assets of business a will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of controlled plr-103032-00 such business will not be de_minimis compared with the other assets or activities of controlled and its subsidiaries k except for parent’s plan to contribute the controlled stock to sub pursuant to contribution immediately after distribution there is no plan or intention to liquidate either distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the transaction except in the ordinary course of business l the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus the fair_market_value of any other_property and the amount of any money distributed to distributing’s shareholders in pursuance of the plan_of_reorganization or to its creditors in connection with the reorganization for purposes of this representation the controlled notes are treated as property distributed to distributing’s creditors in connection with the reorganization the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n except for controlled 1's obligations under the controlled notes as described above no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length p no two parties to distribution are investment companies as defined in code sec_368 and iv parent has made the following representations with respect to distribution q no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing r the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-103032-00 s the financial information submitted on behalf of distributing and business b is representative of the corporation’s present operation and with regard to such corporation and business b there have been no substantial operational changes since the date of the last financial statements submitted t following the transaction distributing and controlled will each continue the active_conduct of a business independently and with its separate employees u distribution is being carried out for the following corporate business purposes among others compliance with the order rational managerial risk reward incentives reduction of regulatory concerns regarding cross-subsidization managerial focus on the unique risks and challenges of business b facilities distribution is motivated in whole or substantial part by one or more of these corporate business purposes v except for parent’s plan to contribute the controlled stock to llc a disregarded_entity pursuant to contribution immediately after distribution there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution w there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 x after distribution sec_1 and the gross assets of business c will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of distributing such business will not be de_minimis compared with the other assets or activities of distributing and its subsidiaries y after distribution sec_1 and the gross assets of business b will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of controlled such business will not be de_minimis compared with the other assets or activities of controlled and its subsidiaries z except for parent’s plan to contribute the controlled stock to llc a disregarded_entity pursuant to contribution immediately after distribution there is no plan or intention to liquidate either distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the transaction except in the ordinary course of business plr-103032-00 aa the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred bb distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction cc no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution dd payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length ee no two parties to distribution are investment companies as defined in code sec_368 and iv parent has made the following representations with respect to contribution ff no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub that accrued on or after the beginning of the holding_period of parent for the debt gg the transfer is not the result of solicitation by a promoter broker or investment house hh parent will not retain any rights in the property transferred to sub ii there is no indebtedness between parent and sub and there will be no indebtedness created in favor of parent as a result of the transaction jj the transfer will occur under a plan agreed upon before the transaction in which the rights of the parties are defined there will be no exchanges and no stock of sub will be issued in connection with the transfer kk there is no plan or intention on the part of sub to redeem or otherwise reacquire any of its stock or indebtedness ll taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub held by parent after the transfer parent will be in control of sub within the meaning of code sec_368 plr-103032-00 mm sub will remain in existence and will use the property transferred to it in its trade_or_business nn there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations oo each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction pp sub will not be an investment_company within the meaning of code sec_351 and sec_1_351-1 qq parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 and no stock_or_securities of sub will be used to satisfy the indebtedness of such a debtor rr sub will not be a personal_service_corporation within the meaning of code sec_269a parent has made the following representations with respect to contribution ss no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub that accrued on or after the beginning of the holding_period of sub for the debt tt the transfer is not the result of solicitation by a promoter broker or investment house uu sub will not retain any rights in the property transferred to sub vv there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of the transaction ww the transfer will occur under a plan agreed upon before the transaction in which the rights of the parties are defined there will be no exchanges and no stock of sub will be issued in connection with the transfer xx there is no plan or intention on the part of sub to redeem or otherwise reacquire any of its stock or indebtedness yy taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift plr-103032-00 or other_disposition of any of the stock of sub held by sub after the transfer sub will be in control of sub within the meaning of code sec_368 zz sub will remain in existence and will use the property transferred to it in its trade_or_business aaa each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction bbb sub will not be an investment_company within the meaning of code sec_351 and sec_1_351-1 ccc sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 and no stock_or_securities of sub will be used to satisfy the indebtedness of such debtor ddd sub will not be a personal_service_corporation within the meaning of code sec_269a based solely on the information submitted and the representations made we have concluded with respect to distribution that distributing’s transfer of the assets of business a to controlled in exchange for i all of the outstanding_stock of controlled ii the controlled notes and iii the assumption by controlled of certain liabilities each as described above followed by the distribution of the controlled stock to parent pursuant to distribution will constitute a reorganization within the meaning of code sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of code sec_368 distributing will not recognize any gain_or_loss upon the transfer of the assets of business a to controlled in exchange for i all of the outstanding controlled stock ii the controlled notes and iii the assumption of certain liabilities by controlled each as described above provided that the controlled notes are delivered to trustee and all payments in respect thereof are wired directly to bank accounts of trustee and trustee and used solely as described above code sec_361 sec_361 sec_361 and sec_357 controlled will not recognize any gain_or_loss upon the receipt of the assets of business a as described above in exchange for i all of the outstanding_stock of controlled ii the controlled notes and iii the assumption of certain liabilities by controlled each as described above code sec_1032 the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer code sec_362 plr-103032-00 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset code sec_1223 distributing will not recognize any gain_or_loss upon the distribution to parent of the controlled stock pursuant to distribution code sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of controlled stock pursuant to distribution code sec_355 parent’s holding_period for the controlled stock will include the period during which parent held the shares of distributing common_stock in respect of which parent received the controlled stock provided that parent held the distributing common_stock as a capital_asset on the date of distribution code sec_1223 based solely on the information submitted and the representations made we have concluded with respect to distribution that distributing’s transfer of the assets of business b to controlled in exchange for all of the outstanding_stock of controlled and the assumption of certain liabilities by controlled as described above followed by the distribution of the controlled stock to parent pursuant to distribution will constitute a reorganization within the meaning of code sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of code sec_368 distributing will not recognize any gain_or_loss upon the transfer of the assets of business b to controlled in exchange for all of the outstanding controlled stock and the assumption of certain liabilities by controlled as described above code sec_361 and sec_357 controlled will not recognize any gain_or_loss upon the receipt of the assets of business b as described above in exchange for all of the outstanding_stock of controlled and the assumption of certain liabilities by controlled as described above code sec_1032 the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer code sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset code sec_1223 distributing will not recognize any gain_or_loss upon the distribution to parent of the controlled stock pursuant to distribution code sec_361 plr-103032-00 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of controlled stock pursuant to distribution code sec_355 parent’s aggregate basis in the distributing common_stock and the controlled stock and controlled stock received by parent in distribution sec_1 and respectively will be the same as the aggregate basis of the distributing common_stock in the hands of parent immediately before distribution sec_1 and allocated in proportion to the relative fair_market_value of each in accordance with sec_1 a b and c code sec_358 b and c parent’s holding_period for the controlled stock will include the period during which parent held the shares of distributing common_stock in respect of which parent received the controlled stock provided that parent held the distributing common_stock as a capital_asset on the date of distribution code sec_1223 as provided in code sec_312 the earnings_and_profits of distributing will be allocated among distributing controlled and controlled under sec_1_312-10 based solely on the information submitted and the representations made we have concluded with respect to contribution that no gain_or_loss will be recognized by parent on the transfer of the controlled stock to sub in constructive exchange for sub stock pursuant to contribution code sec_351 no gain_or_loss will be recognized by sub on the receipt of controlled stock in constructive exchange for sub stock pursuant to contribution code sec_1032 sub 1’s basis in the controlled stock received from parent pursuant to contribution will be the same as the basis of such stock in the hands of parent immediately prior to the transfer code sec_362 parent’s basis in the sub stock constructively received will be the same as parent’s basis in the controlled stock immediately prior to the transfer code sec_358 the holding_period of the stock of sub constructively received by parent in the transfer will include the holding_period during which parent held the controlled stock provided that the controlled stock is held as a capital_asset on the date of the transfer code sec_1223 the holding_period of the controlled stock in the hands of sub will include the period during which such stock was held by parent code sec_1223 plr-103032-00 based solely on the information submitted and the representations made we have concluded with respect to contribution that parent’s contribution of the controlled stock to llc pursuant to contribution followed by the conversion of llc to an association_taxable_as_a_corporation within twelve months after contribution will not adversely affect any of the foregoing or following rulings based solely on the information submitted and the representations made we have concluded with respect to contribution that no gain_or_loss will be recognized by sub on the transfer of the stock of controlled sub and sub to sub in constructive exchange for sub stock pursuant to contribution code sec_351 no gain_or_loss will be recognized by sub on the receipt of stock of controlled sub and sub in constructive exchange for sub stock pursuant to contribution code sec_1032 sub 4's basis in the stock of each of controlled sub and sub received from sub pursuant to contribution will be the same as the basis of the stock of each such corporation in the hands of sub immediately prior to the transfer code sec_358 sub 1's basis in the sub stock constructively received will be the same as sub 1's aggregate basis in the stock of each of controlled sub and sub immediately prior to the transfer code sec_362 the holding_period of the stock of sub constructively received by sub in the transfer will include the holding periods during which sub held the stock of each of controlled sub and sub provided that the stock of each of controlled sub and sub is held as a capital_asset on the date of the transfer code sec_1223 revrul_85_164 1985_2_cb_117 the holding_period of the stock of each of controlled sub and sub in the hands of sub will include the period during which the stock of such corporation was held by sub code sec_1223 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling more specifically no opinion is expressed as to the tax treatment of contribution or distribution sec_3 or in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives plr-103032-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by charles m levy counsel to the assistant chief_counsel corporate
